     Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 1 of 7

                                                                                                               (j)
                CML COMPLAINT FORM TO BE USED BY A PRO SE PRISONER


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA




Full Name of Plaintiff            Inmate Number
                                                                   Civil No.      /:JI- CV- oL/1D
                      V.                                           (to be filled in by the Cl.erk' s Office)


                                                                   Gt::::)   Demand for Jury Trial
Name of Defendant 1                                                (__) No Jury Trial Demand




Name of Defendant 2
                                                                                           FII..ED
                                                                                      Sr.RANTON
Name of Defendant 3                                                                   MAR I 6 202 1
                                                                                                  ~     -



Name of Defendant 4




Name of Defendant 5
(Print the names of all defendants. If the names of all
 defendants do not fit in this space, you rnay attach
additional pages. Do not include addresses in this
section).



I.      NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

✓       Civil Rights Action under 42 U.S .C. § 1983 (state, county, or municipal defendants)

V       Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U. S. 388
        ( 1971 ) (federal defendants)

        Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S .C. § 1346, against the
        United States


                                                  Pagel of 6
      Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 2 of 7



II.      ADDRESSES AND INFORMATION

         A.      P1t~INT1Y/
         fuckc~cls~n1
        · Name (Last, First, MI)
         Owrm}o//JZ~


         Place of Confinement
         JXJs,,kV=
         M?~ess
         I/#5.g/l ft?- , 117 uI
         ~                  l
         City, County, State, Zip Code


         Indicate whether you are a prisoner or other confined person as follows:
         )(_,    Pretrial detainee
                 Civilly committed detainee
                 Immigration detainee
                 Convicted and sentenced state prisoner
                 Convicted and sentenced federal prisoner



         B.      DEFENDANT(S)

        Provide the information below for each defendant. Attach additional pages if needed.

        Make sure that the defendant(s) listed below are identical to those contained in the caption. If
        incorrect information is provided, it could result in the delay or prevention of service of the
        complaint.

        Defendant 1:   !
        Ye,i-1-#Jsslt:C_
        Name (Last, First ) j
        J,e, .t CX?Uco
        Current Job Title
         2¼! ~~t--i:I-
        City, County, State, Zip Code




                                                 Page 2 of 6
            Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 3 of 7
    j



j       .




              Name (Last, First)
               &«1p2 I,C.[±            <vwkr
              Current Job Title
                15.>'Safizll1u 51
              Current W?P> A~ress
               frndvr {le    ~I (    7t ;(
              City, County, State, Zip Code




              Name (Last, First)
                      !)1s~Wlr/4
              Current Job Title                    /)
               /5'5 S: /(/;u      5/ef fioduto lff ;
              Current Work Address
              t;,ktllcff:, /79 l /
              City, County, State, Zip Code



              Defendant4: () /       !·l/
                          ___)Oz7 /fyl.!_ Cuvi _
              Name (Last, First) / £ .
                                                4-~~ L4Jfa_)
                                                           _
                                   /ucr4
              Currentlob Title    /4r,¼                         _
              Current Wo: : :ess . / ;Jj/
               Z-SJ   },~(!_A/ K
                                                fl! /J70./_
                                          (m✓!fe/11_ _
              City, County, State, Zip Code




              Name (Last, First) J
                       l),?d/q
              Current Job Title        <\ /}             c:_ / ____
                              65'     /t10f!i   /v;co jr
              Current Work Address 1/
               /iddL/4 Jn1
              City, County, State, Zip Code
                                                   Page 3 of6
      Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 4 of 7



ID.     STATEMENT OF FACTS
State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.




        B.     On what date did the _events giving rise to your claim(s) occur?

t&Akr!?tJ>w//« <¥ S ~20

        C.     What are the facts underlying your claim(s)? (For example: What happened to you?
               Who did what?)

~ ~J.l,,J?, f43,.,s Du};oha Mv7 k/J,t 6,,n /4,pl~ c,,)cm
~M/P/4~y1/ f /t?JV?I ,J}r/1/1 w2/4 ahlfa C:oitn4.u:c,,,,4 r,ew{?uo&kr Ml+,
  ,         -~              . .-                  _<iA ,()             ~!£
                                                                                  i   -   r   -   .s~ w
        G                                    -        ("                    c/,




                                                 Page 4 of6
      Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 5 of 7



IV.      LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

)ch//Yr'rkcJ~ 2/lunv~r!f-14111~~ 4red 0 ?Jb~ ~
~~:,~                                        ~~~q::::::r~
!ff:: ;;:;_7:f:J::~;;tt:1.~fJ:;;!!;,1;::/1
/[t
~ ~ei
                     ~==~~{ =~J
                  LutLt/2/Jj ;;,l,c.-,4vf(/ 4~9«A~Olvi-c1~0c,                                .




V.      INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

~ l:11lio -kwtffrt?5 ~~ d e k.CA~J pV fuA

VI.     RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.




                                                Page 5 of6
              Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 6 of 7


'   .

        VIl.     SIGNATURE
        . '
        By signing this complaint, you represent to the court that the facts alleged are true to the best of your
        knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
        filing this complaint to harass another person or for any other improper purpose.

        Local Rule of Court 83 .18 requires prose plaintiffs to keep the court informed of their current address. If
        your address changes while your lawsuit is being litigated, you must immediately inform the court of the
        change in writing. By signing and submitting the complaint form, you agree to provide the Clerk's Office
        with any changes to your address where case-related papers may j:,e served, and you acknowledge that
        your failure to keep a current address on file with the Clerk' s Office may result in dismissal of your case.




        Signature of Plaintiff




        Date




                                                         Page 6 of 6
Case 1:21-cv-00470-JEJ-EBC Document 1 Filed 03/16/21 Page 7 of 7
